DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 31-40 rejected under 35 U.S.C. 101 because claim 31 recites the claim limitation “computer program product….computer readable medium…;” however, applicant’s disclosure does not clearly define the computer readable medium to exclude the transitory medium, i.e., a signal per se, as such, the computer readable medium in this case is reasonably interpreted as the signal.  Therefore, claims 31-40 are non-statutory for that reason.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 21-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jain et al. (US 2018/0337784 A1, hereinafter refers as Jain).

Regarding claim 21, Jain discloses a computer-implemented method for a token-based authorization, the method comprising:
accessing, by one or more processors, an application via a user agent (Fig. 1, Fig. 3A, el. 311-312);
in response to determining that an authorization protocol has successfully executed, initiating sending, by one or more processors, of an access token and a refresh token from an authorization server to the application (par. 22, at the completion of authorization, the access token and refresh token are provided); and
triggering, by one or more processors, an execution of a service providing a long-running operation by the application (abstract, para. 22, Fig. 3c, el. 326, the trigger is initiated when the applications send the tokens for the web service, para. 67, Fig. 5).

Regarding claim 22, Jain discloses wherein triggering the execution of the service providing the long-running operation by the application further comprises:
requesting, by one or more processors, a transferable refresh token by the application from the authorization server (Fig. 4, el. 410);
receiving, by one or more processors, the transferable refresh token from the authorization server by the application, wherein the transferable refresh token comprises at least a refresh token and the identifier for the service that provides the long-running operation (Fig. 4-5, el. 420, el. 508, el. 510, para. 73, para. 83-85); and
initiating, by one or more processors, execution of the service providing the long-running operation by passing the transferable refresh token together with the identifier from the application to the service providing the long-running operation (Fig. 4-5, el. 420, el. 508, el. 510, para. 73, para. 83-85).

Regarding claim 23, Jain discloses wherein triggering the execution of the service providing the long-running operation by the application further comprises:
passing, by one or more processors, the transferable refresh token together with the identifier of the service providing the long-running operation from the service providing the long-running operation to the authorization server (Fig. 4, el. 410);
receiving, by one or more processors, as response, an access and refresh token for the service providing the long-running operation; and continuing, by one or more processors, the service providing the long-running operation using refresh tokens receivable from the authorization server by the service providing the long-running operation (Fig. 4, el. 410-el. 414).



Regarding claim 25, Jain discloses wherein accessing the application via the user agent further comprises: utilizing, by one or more processors, an authorization protocol between the application, the user agent, and the authorization server, wherein the accessing is authorized by exchanging authentication credentials between the application and the authorization server (Fig. 3-4, el. 408-416).

Regarding claim 26, Jain discloses wherein a request related to requesting the transferable refresh token further includes the refresh token and a corresponding identifier of the service that executes the long-running operation (Fig. 4-5, el. 420, el. 508, el. 510, para. 73, para. 83-85).

Regarding claim 27, Jain discloses wherein the long-running operation runs longer than an access token expiration time of the application (para. 54).

Regarding claim 28, Jain discloses wherein the long-running operation an operation selected from the group consisting of a data analytic process, a data transfer process, a backup process, a data reorganization, and a process of a neural network (Fig. 1); and wherein the authorization server is a server that provides authorization services according to OAuth 2.0 protocol (para. 86, para. 91).

Regarding claim 29, Jain discloses wherein the transferable refresh token at least includes a user identifier, an expiry time of the transferable refresh token, an identifier of the service providing the long-running operation, and an expiry time of the service providing the long-running operation (para. 54).

Regarding claim 30, Jain discloses wherein requesting the transferable refresh token initiates in response to receiving a confirmation from the user agent (Fig. 4, para. 39, para. 41).

Regarding claim 31, instant claim is analyzed with respect to claim 21.
Regarding claim 32, instant claim is analyzed with respect to claim 22.
Regarding claim 33, instant claim is analyzed with respect to claim 23.
Regarding claim 34, instant claim is analyzed with respect to claim 24.
Regarding claim 35, instant claim is analyzed with respect to claim 25.
Regarding claim 36, instant claim is analyzed with respect to claim 26.
Regarding claim 37, instant claim is analyzed with respect to claim 27.
Regarding claim 38, instant claim is analyzed with respect to claim 28.
Regarding claim 39, instant claim is analyzed with respect to claim 29.
Regarding claim 40, instant claim is analyzed with respect to claim 30.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAI Y CHEN whose telephone number is (571)270-5679.  The examiner can normally be reached on 8:30 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAI Y CHEN/               Primary Examiner, Art Unit 2425